Citation Nr: 1115919	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-50 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 20 percent disability evaluation for right patellar tendonitis with ossicle excision, to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which decreased the Veteran's disability evaluation for his service-connected right patellar tendonitis with ossicle excision to 10 percent disabling, effective May 1, 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  In an August 2005 rating decision, the RO granted a 20 percent disability evaluation for the Veteran's service-connected right patellar tendonitis with ossicle excision, effective March 31, 2005 under Diagnostic Code 5010-5257, on the basis of decreased range of motion and mild instability of the right knee.      

3.  Following a September 2008 VA examination, in an October 2008 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service connected right patellar tendonitis with ossicle excision from 20 percent to 10 percent disabling.

4.  In a February 2009 rating decision, the RO implemented the reduction to 10 percent disabling, effective May 1, 2009 under Diagnostic Code 5261-5260, on the basis of range of motion within normal limits with pain and no instability of the right knee.

5.  The record demonstrates that at the time the RO reduced the 20 percent disability evaluation assigned to the Veteran's service-connected right patellar tendonitis with ossicle excision, the Veteran's range of motion was within normal limits with pain, and he reported contemporaneous complaints of instability of his right knee and wearing the knee brace on a daily basis.  
6.  The evidence used to reduce the rating from 20 percent to 10 percent for the Veteran's right knee disability does not show improvement of instability in the right knee.


CONCLUSION OF LAW

The criteria are met for restoration of a 20 percent rating for right patellar tendonitis with ossicle excision, effective May 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Inasmuch as this case involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2010).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 413 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).

As discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  Additionally, given the Board's restoration of the 20 percent rating for service-connected knee disability, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

II.  Decision

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e) (2010).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2010).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 20 percent to 10 percent for the Veteran's service-connected right patellar tendonitis with ossicle excision were properly carried out by the RO.  In an October 2008 rating decision, the RO notified the Veteran of the proposed rating reduction, and the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating would not be reduced.  The RO further notified the Veteran that he could request a personal hearing.

The RO took final action to reduce the disability evaluation in a February 2009 rating decision, in which the disability evaluation was reduced from 20 percent to 10 percent disabling, effective May 1, 2009.  The Veteran was notified of such action by letter dated March 20, 2009.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability evaluation from 20 percent to 10 percent disabling for the Veteran's service-connected right patellar tendonitis with ossicle excision.  The Veteran does not contend otherwise.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2010); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

However, for other disabilities that are likely to improve, that is, disabilities for when a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2010).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.44(c) (2010).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

Under 38 C.F.R. § 3.344, the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  After review of the record, the Veteran has been continuously rated at 20 percent disabling for less than five years.  By way of procedural background, service connection for the right knee disability was granted in a July 1997 rating decision.  He was assigned a noncompensable evaluation, effective April 26, 1997.  In March 2005, the Veteran filed an informal claim for increase and as such, a 20 percent disability evaluation was granted in an August 2005 rating decision, with an effective date of March 31, 2005.  Subsequently, in the February 2009 rating decision, the RO reduced the disability evaluation to 10 percent disabling, effective May 1, 2009.  Thus, the 20 percent rating had not been in effect for the requisite five-year period of time as set forth at 38 C.F.R. §§ 3.344(a) and (b).  As such, the provisions of 38 C.F.R. §§ 3.344(a) and (b) are not directly applicable in this case.  

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by comparing the Veteran's right knee disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2010); 38 C.F.R. § Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's right knee disability is currently evaluated as 10 percent disabling under Diagnostic Code 5261-5260, which was reduced from 20 percent disabling under Diagnostic Code 5010-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

Diagnostic Code 5010 addresses arthritis due to trauma and substantiated by x-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words 'slight,' 'moderate,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just,' under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence and material of record, as well as applicable provisions of law and regulation must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West Supp. 2010); 38 C.F.R. §§ 4.2, 4.6 (2010).   

For VA compensation purposes regarding limitation of motion, under Diagnostic Code 5260, flexion of the leg limited to 60 degrees warrants a noncompensable evaluation; flexion limited to 45 degrees warrants a 10 percent evaluation; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, extension of the leg limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board is aware that it must make its determination as to whether improvement of stability in the Veteran's right knee had been shown between (1) the medical evidence of record at the time of the August 2005 rating decision which granted the 20 percent rating for the Veteran's right knee disability, and (2) the medical evidence used to reduce the disability rating to 10 percent.  After comparing the evidence, the Board finds that the RO's decision to reduce the Veteran's disability rating from 20 percent to 10 percent was not warranted.  Hence, the 20 percent rating will be restored.

The evidence used to grant the 20 percent rating for the Veteran's right knee disability includes VA outpatient treatment records dated from August 2004 to June 2005 and a July 2005 VA examination report.  The VA outpatient treatment records show that the Veteran underwent physical therapy for his right knee and was issued a patella knee strap in March 2005 and a chopat dual action knee strap in May 2005 to assist the Veteran with alignment and pain of his right knee.  In a June 2005 record, after undergoing multiple medical interventions for his right knee, the Veteran completed a follow-up evaluation for his right knee disability.  The Veteran reported stiffness, swelling, and pain in his right knee, and an inability to stand or walk for a prolonged period of time secondary to discomfort and intermittent episodes of his knee giving way.  Range of motion testing showed flexion limited to 115 degrees with pain at the anterior aspect of the right knee and extension with a 10 degree lag and pain.  The physician noted crepitus and trace effusion of the right knee, as well as negative results for valgus, anterior drawer, Lachman's, and McMurray's tests.  

At the July 2005 VA examination, the Veteran reported pain and swelling in his right knee.  He also noted that his right knee gives out on him twice a week, so for the past three months, he has worn a knee brace for stability.  Range of motion testing was from 0 to 125 degrees.  The VA examiner found objective evidence of pain with manipulation of the patella and tenderness all the way around the knee, moderate crepitus with flexion, positive results from a Lachman's test, and mild instability.  There was no fluid around the knee or additional limitation during repetitive use and during flare-ups.  

The August 2005 rating decision assigned a 20 percent rating based on the findings shown on the July 2005 VA examination report.  Specifically, the RO noted the Veteran's decreased range of motion, tenderness, moderate crepitus, and instability of the right knee, as well as a positive Lachman's test and pain with manipulation of the patella.  

The evidentiary basis for the October 2008 rating decision proposing to reduce the disability evaluation assigned for the Veteran's service-connected right knee disability from 20 percent to 10 percent disabling, is contained in January 2006 and September 2008 VA examination reports, as well as September 2008 personal statements from his wife and employer.  

In January 2006, the Veteran underwent a VA spinal examination, which in pertinent part, he reported continuous weakness and occasional swelling of his right knee and that it gives out easily.  He experiences daily and constant pain in his right knee and wears a knee brace every day.  Range of motion testing showed flexion limited to 120 degrees with pain over the patella and full extension with pain over the patella.  The VA examiner reported slight tenderness medially on the right knee and over the patella.  However, he found no objective evidence of swelling, other additional limitations with flare-ups or repetitive use, active weakness, fatigue, or incoordination.  He also noted no crepitus and negative results from a Lachman's test, as well as the following as stable: medial and lateral collateral ligaments, anterior-posterior cruciate ligaments, medial and lateral meniscus, and results from a McMurray's test.      

At the September 2008 VA examination, the Veteran complained of constant sharp pain on the anterior part of his right knee, weakness, stiffness, and the inability to run, walk, or stand for a long period.  He also reported continuous use of his right knee brace.  Range of motion testing showed full flexion to 140 degrees with an increase of his baseline pain, yet repetition did not cause an increase of pain.  The Veteran also displayed full extension with no increase of pain.  The VA examiner found no objective evidence of fatigability, lack of endurance, weakness, or incoordination with retention.  He also noted the Veteran's right knee exhibited no locking, giving way, instability, heat, redness, spontaneous flare-up, or dislocation or recurrence of subluxation.  There was no instability with valgus stress applied to the medial and lateral collateral ligaments of the right knee when in neutral and in 30 degrees of flexion.  Furthermore, the Veteran scored negative results for the anterior and posterior drawer test, Lachman's test, and McMurray's test.     

In addition, September 2008 personal statements from the Veteran's wife and employer reveal their observations and effects of the Veteran's right knee disability.  The Veteran's wife reported that over the past two years, the Veteran is no longer as active as he was when they first met five years ago.  The Veteran does not sleep well at night and takes longer to get ready in the morning due to the pain in his right knee, which she also noted seems to be worse after the Veteran stands or walks for more than fifteen minutes.  She is often with the Veteran when his knee gives out, so he wears the brace for stability wherever they go, and they now plan their activities around his energy level due to his right knee disability.  Furthermore, the Veteran's employer reported that the Veteran's job duties included standing for long periods of time and walking to make copies and office deliveries.  A few months ago, the Veteran began declining in work performance, arriving late, and missing a lot of days, which the Veteran associated all to his right knee disability.  In efforts to minimize the effects of the Veteran's right knee disability, his employer purchased a scanner and foot stool for the Veteran's desk.  

The February 2009 rating decision reduced the Veteran's disability rating from 20 percent to 10 percent based on all of the evidence of record.  Specifically, the RO noted that the Veteran's range of motion as within normal limits with pain and the VA examiner found no instability with ligament testing.  

The Board must now compare the above findings, which were the bases for granting a 20 percent rating, with the evidence used to reduce the Veteran's disability rating to 10 percent to determine whether there was improvement of stability for his service-connected right knee disability, including improvement of the stability of the knee.

Specifically, the bases for granting a 20 percent rating included March 2005 and May 2005 VA outpatient treatment records documenting the Veteran's receipt of braces for his right knee, a June 2005 VA outpatient evaluation in which the Veteran reported intermittent episodes of his right knee giving way, and a July 2005 VA examination report that noted there was objective medical evidence of mild instability in the Veteran's right knee and range of motion testing to 125 degrees.  

On the other hand, evidence used to reduce the Veteran's rating to 10 percent included January 2006 and September 2008 VA examination reports which noted no objective evidence of instability, and range of motion testing showing flexion to 120 degrees (January 2006 VA examination) and to 140 degrees (September 2008 VA examination) with pain over the patella and full extension at both examinations with pain over the patella.  Nonetheless, the Veteran reported to both VA examiners that his knee continues to give out easily and he wears his knee brace daily.  The evidence also included September 2008 personal statements from his wife and employer who further reported their physical observations and effects of the Veteran's right knee disability.  

The Board also considers the post-reduction medical evidence, which includes an October 2008 VA outpatient orthopedic consultation report, to determine whether the Veteran's service-connected right knee disability actually improved.  The Veteran reported wearing the knee brace for the last three years, which provides him with relief and pain on the lateral side of his right knee.  Range of motion testing was from 0 to 130 degrees with no joint line tenderness.  The VA examiner noted objective evidence of pain in the Veteran's patella tendon with palpation, crepitus, and slight popping with active range of motion on the lateral side with patella tracking   There was also positive results from a patella grind test and negative results from a valgus and varus stress test with increased pain on the lateral side, McMurray's test, and Lachman's test.  Thus, the Board finds this post-reduction medical evidence as indicative of no actual improvement of the Veteran's right knee disability because it shows his continuous daily need for the right knee brace for stability and support. 

The Board is not persuaded, based on January 2006 and September 2008 VA examination reports that stability of the Veteran's right knee sufficiently improved to warrant a reduction from 20 percent to 10 percent.  The Board is aware that the rating criteria under Diagnostic Code 5257 require slight recurrent subluxation or lateral instability for the assignment of a 10 percent rating.  However, the Veteran provided contemporaneous and credible statements regarding instability of his right knee and daily use of his right knee brace.  Furthermore, the September 2008 personal statements from his wife and employer reveal daily work and lifestyle changes recently made to accommodate for the instability of his right knee disability.

Under these circumstances, the Board cannot conclude that the preponderance of the evidence shows improvement of the Veteran's service-connected right knee disability that is reasonably certain to be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344 (2010); Brown, 5 Vet. App. at 413.  Accordingly, the Veteran is entitled to restoration of the 20 percent rating for his service-connected right patellar tendonitis with ossicle excision.

(CONTINUED ON NEXT PAGE)






ORDER

The reduction of a 20 percent disability evaluation for right patellar tendonitis with ossicle excision to 10 percent disabling, effective May 1, 2009, was not proper and the claim for restoration of the 20 percent rating from May 1, 2009 is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


